       Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 1 of 23




              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

COUNTY OF BUTLER, et al.,
               Plaintiffs                          No. 2:20-CV-677-WSS

                     v.
                                                    Complaint Filed 5/7/20
THOMAS W. WOLF, in his official
capacity as Governor of the
Commonwealth of Pennsylvania, and
RACHEL LEVINE, MD, in her official
capacity as Secretary of the
Pennsylvania Department of Health,
                      Defendants


     DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO
                  PLAINTIFFS’ COMPLAINT



      Defendants, Thomas W. Wolf and Rachel Levine, MD, through their

undersigned counsel, respond to Plaintiffs’ Complaint as follows:

      1.    It is ADMITTED that the Plaintiffs are who they state. The remaining

averments are DENIED.

      2.    DENIED as stated. It is ADMITTED that in March and April 2020,

Governor Wolf entered orders in response to the novel coronavirus outbreak

(COVID-19) pandemic, to protect Pennsylvania’s public health, safety, and welfare.

      3.    DENIED as stated. By way of further response, the Governor had the

power to enact the Orders pursuant to his “supreme executive power” under the
          Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 2 of 23




Pennsylvania Constitution, Pa. CONST. art IV, sec. 2, the Commonwealth’s inherent

police powers, Friends of Danny DeVito v. Wolf, 2020 WL 1847100, at *10 (Pa.

Apr. 13, 2020), and his authority under the Emergency Management Services Code,

35 Pa.C.S. § 7301(f)(7).

      4.      The averments of this paragraph constitute legal conclusions to which

no response is required. To the extent the averments are factual in nature they are

denied.

      5.      The averments of this paragraph constitute legal conclusions to which

no response is required. To the extent the averments are factual in nature they are

denied.

      6.      ADMITTED.

      7.      ADMITTED.

      8.      ADMITTED.

      9.      ADMITTED.

      10.     Upon information and belief, ADMITTED.

      11.     Upon information and belief, ADMITTED.

      12.     Upon information and belief, ADMITTED.

      13.     Upon information and belief, ADMITTED.

      14.     Upon information and belief, ADMITTED.

      15.     Upon information and belief, ADMITTED.

                                         2
       Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 3 of 23




      16.    Upon information and belief, ADMITTED.

      17.    Upon information and belief, ADMITTED.

      18.    Upon information and belief, ADMITTED.

      19.    Upon information and belief, ADMITTED.

      20.    Upon information and belief, ADMITTED.

      21.    Upon information and belief, ADMITTED.

      22.    It is ADMITTED that Defendant Wolf is the Governor of the

Commonwealth of Pennsylvania and that he issued Executive Orders on the dates

stated. The remaining averments constitute conclusions of law to which no response

is required. To the extent the averments are factual in nature they are denied.

      23.    It is ADMITTED that Defendant Levine is Secretary of the

Commonwealth of Pennsylvania Department of Health. The remaining averments

constitute conclusions of law to which no response is required. To the extent the

averments are factual in nature they are denied.

      24.    It is ADMITTED that on March 19, 2020, Governor Wolf issued the

Executive Order identified as Exhibit A. That Order is a written document that

speaks for itself and Plaintiffs’ characterization thereof is DENIED. The remaining

averments are DENIED.

      25.    DENIED. By way of further response, the Governor had the power to

enact the Orders pursuant to his “supreme executive power” under the Pennsylvania

                                          3
       Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 4 of 23




Constitution, Pa. CONST. art IV, sec. 2, the Commonwealth’s inherent police powers,

Friends of Danny DeVito v. Wolf, 2020 WL 1847100, at *10 (Pa. Apr. 13, 2020),

and his authority under the Emergency Management Services Code, 35 Pa.C.S. §

7301(f)(7).   Additionally, the March 19, 2020, Executive Order is a written

document that speaks for itself and Plaintiffs’ characterization thereof is DENIED.

      26.     DENIED. By way of further response the March 19, 2020, Executive

Order is a written document that speaks for itself.

      27.     DENIED. By way of further response the March 19, 2020, Executive

Order is a written document that speaks for itself.

      28.     DENIED. By way of further response the March 19, 2020, Executive

Order is a written document that speaks for itself.

      29.     DENIED. By way of further response the March 19, 2020, Executive

Order is a written document that speaks for itself.

      30.     The averments of this paragraph constitute legal conclusions to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      31.     ADMITTED. By way of further response, as the Executive Order only

resulted in a temporary loss of the use of Plaintiffs’ property, a regulatory taking did

not occur and no compensation was due. See e.g. Friends of Danny DeVito v. Wolf,

__ A.3d. __, 2020 WL 1847100, *17 (Pa. April 13, 2020) (citing Tahoe-Sierra Pres.

                                           4
       Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 5 of 23




Council Inc. v. Tahoe Reg’l      Planning Agency, 535 U.S. 302 (2002), Nat’l

Amusements, Inc., v. Borough of Palmyra, 716 F.3d 57 (3d Cir. 2013). Additionally,

the March 19, 2020, Executive Order is a written document that speaks for itself.

      32.   DENIED. By way of further response, the waiver process afforded

Plaintiffs with due process. See e.g., Friends of Danny DeVito v. Wolf, __ A.3d. __,

2020 WL 1847100, *20 (Pa. April 13, 2020).

      33.   ADMITTED.

      34.   The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      35.   The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      36.   The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      37.   The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.




                                         5
       Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 6 of 23




      38.   The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      39.   Defendants lack sufficient information to form a belief as to the truth

of the averments contained in this paragraph; therefore, the averments are DENIED.

The remaining averments constitute conclusions of law to which no response is

required. To the extent the averments are factual in nature they are DENIED.

      40.   Defendants lack sufficient information to form a belief as to the truth

of the averments contained in this paragraph; therefore, the averments are DENIED.

The remaining averments constitute conclusions of law to which no response is

required. To the extent the averments are factual in nature they are DENIED.

      41.   The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      42.   The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      43.   The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

                                        6
       Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 7 of 23




      44.   The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      45.   Defendants lack sufficient information to form a belief as to the truth

of the averments contained in this paragraph; therefore, the averments are DENIED.

The remaining averments constitute conclusions of law to which no response is

required. To the extent the averments are factual in nature they are DENIED.

      46.   Defendants lack sufficient information to form a belief as to the truth

of the averments contained in this paragraph; therefore, the averments are DENIED.

The remaining averments constitute conclusions of law to which no response is

required. To the extent the averments are factual in nature they are DENIED.

      47.   Defendants lack sufficient information to form a belief as to the truth

of the averments contained in this paragraph; therefore, the averments are DENIED.

The remaining averments constitute conclusions of law to which no response is

required. To the extent the averments are factual in nature they are DENIED.

      48.   Defendants lack sufficient information to form a belief as to the truth

of the averments contained in this paragraph; therefore, the averments are DENIED.

The remaining averments constitute conclusions of law to which no response is

required. To the extent the averments are factual in nature they are DENIED.




                                        7
       Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 8 of 23




      49.    Defendants lack sufficient information to form a belief as to the truth

of the averments contained in this paragraph; therefore, the averments are DENIED.

By way of further response, Exhibit B is a written document that speaks for itself.

      50.    Defendants lack sufficient information to form a belief as to the truth

of the averments contained in this paragraph; therefore, the averments are DENIED.

The remaining averments constitute conclusions of law to which no response is

required. To the extent the averments are factual in nature they are DENIED.

      51.    The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      52.    The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED. Defendants lack sufficient information to form a belief as to the truth of

the remaining averments contained in this paragraph; therefore, the averments are

DENIED.

      53.    Defendants lack sufficient information to form a belief as to the truth

of the averments contained in this paragraph; therefore, the averments are DENIED.

      54.    The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

                                         8
       Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 9 of 23




      55.   Defendants lack sufficient information to form a belief as to the truth

of the averments contained in this paragraph; therefore, the averments are DENIED.

      56.   The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature, they are

DENIED.

      57.   Defendants lack sufficient information to form a belief as to the truth

of the averments contained in this paragraph; therefore, the averments are DENIED.

      58.   The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      59.   The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      60.   The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      61.   The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.




                                         9
      Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 10 of 23




      62.     The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

denied.

      63.     The averments of this paragraph and its subparts constitute conclusions

of law to which no response is required. To the extent the averments are factual in

nature they are DENIED.

      64.     The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      65.     The averments of this paragraph and its subparts constitute conclusions

of law to which no response is required. To the extent the averments are factual in

nature they are DENIED.

      66.     The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

                                     COUNT I

           Plaintiffs Gifford, Prima Capelli, Inc., Schoeffel, Crawford,
          Hoskins, and R.W. McDonald & Sons, Inc., Starlight Drive-In,
                    and Skyview Drive-In, LLC v. Defendants

                Violation of the Taking Clause – 42 U.S.C. §1983


      67.     This is an incorporation paragraph to which no response is required.
                                         10
      Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 11 of 23




      68.   The averments of this paragraph constitute conclusions of law to which

no response is required.

      69.   The averments of this paragraph constitute conclusions of law to which

no response is required.

      70.   The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      71.   The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      72.   The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      73.   The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      74.   The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

                                   COUNT II

                                        11
       Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 12 of 23




         Plaintiffs Gifford, Prima Capelli, Inc., Schoeffel, Crawford,
        Hoskins, and R.W. McDonald & Sons, Inc., Starlight Drive-In,
                  and Skyview Drive-In, LLC v. Defendants

                   Substantive Due Process – 42 U.S.C. §1983


      75.    This is an incorporation paragraph to which no response is required.

      76.    The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED. By way of further response, the averments of this paragraph refer to a

written document that speaks for itself.

      77.    DENIED as stated. By way of further response, a waiver process was

established to provide businesses with an opportunity to challenge the placement of

its business on the non-life-sustaining list. See e.g., Friends of Danny DeVito v.

Wolf, __ A.3d. __, 2020 WL 1847100, *20 (Pa. April 13, 2020).

      78.    ADMITTED.

      79.    ADMITTED.

      80.    The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature, they are

DENIED.

      81.    DENIED as stated. It is ADMITTED that on April 22, 2020, Governor

Wolf presented his detailed plan for reopening Pennsylvania. That plan is a written

document that speaks for itself and Plaintiffs’ characterizations thereof are DENIED.
                                           12
      Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 13 of 23




      82.   DENIED as stated. By way of further response, it is ADMITTED that

Bradford, Cameron, Centre, Clarion, Clearfield, Clinton, Crawford, Elk, Erie,

Forest, Jefferson, Lawrence, Lycoming, McKeon, Mercer, Northumberland, Potter,

Snyder, Sullivan, Tioga, Union, Venango, and Warren Counties moved into the

“yellow” phase on May 8, 2020, and that the Plaintiff Counties remained in the “red”

phase. Butler, Fayette, Greene, and Washington Counties moved into the “yellow”

phase on May 15, 2020. Defendants lack sufficient information to form a belief as

to the truth of the averments related to Ohio and West Virginia; therefore, the

averments are DENIED. The remaining averments constitute legal conclusions to

which no response is required. To the extent the averments are factual in nature,

they are DENIED.

      83.   ADMITTED.

      84.   The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature, they are

DENIED.

      85.   The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.




                                        13
      Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 14 of 23




      86.   The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      87.   The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      88.   The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      89.   The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      90.   The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      91.   The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.




                                        14
      Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 15 of 23




      92.   The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      93.   DENIED.

                                   COUNT III

         Plaintiffs Gifford, Prima Capelli, Inc., Schoeffel, Crawford,
        Hoskins, and R.W. McDonald & Sons, Inc., Starlight Drive-In,
                  and Skyview Drive-In, LLC v. Defendants

                   Procedural Due Process – 42 U.S.C. §1983

      94.   This is an incorporation paragraph to which no response is required.

      95.   The averments of the paragraph constitute conclusions of law to which

no response is required.

      96.   The averments of the paragraph and its subparts constitute conclusions

of law to which no response is required. To the extent the averments are factual in

nature they are DENIED.

      97.   The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      98.   The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

                                        15
      Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 16 of 23




      99.   ADMITTED.

      100. The averments of the paragraph and its constitute conclusions of law to

which no response is required. To the extent the averments are factual in nature

they are DENIED.

      101. The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

                                   COUNT IV

                             Plaintiffs v. Defendants

              Violation of Equal Protection – 42 Pa. U.S.C. § 1983

      102. This is an incorporation paragraph to which no response is required.

      103. The averments of the paragraph constitute conclusions of law to which

no response is required.

      104. The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      105. The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.




                                        16
       Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 17 of 23




       106. DENIED as stated. By way of further response, on May 1, 2020,

Governor Wolf announced plans to begin reopening Pennsylvania in a measured

way.

       107. The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

       108. The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

       109. The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

       110. The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

       111. The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

                                   COUNT V

                             Plaintiffs v. Defendants

                                        17
      Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 18 of 23




             Violation of First Amendment – 42 Pa. U.S.C. § 1983

      112. This is an incorporation paragraph to which no response is required.

      113. DENIED as stated. By way of further response, social gatherings are

limited to ten (10) people in the “red” phase and twenty five (25) people in the

“yellow” phase.

      114. The averments of the paragraph constitute conclusions of law to which

no response is required.

      115. The averments of the paragraph constitute conclusions of law to which

no response is required.

      116. Defendants lack sufficient information to form a belief as to the truth

of the averments contained in this paragraph; therefore, the averments are DENIED.

      117. Defendants lack sufficient information to form a belief as to the truth

of the averments contained in this paragraph; therefore, the averments are DENIED.

      118. The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      119. The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.




                                        18
       Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 19 of 23




      120.      Defendants lack sufficient information to form a belief as to the truth

of the averments contained in this paragraph; therefore, the averments are DENIED.

      121. The averments of the paragraph constitute conclusions of law to which

no response is required. To the extent the averments are factual in nature they are

DENIED.

      WHEREFORE, Defendants request that Plaintiffs’ request for relief be denied

and their Complaint dismissed.

                            AFFIRMATIVE DEFENSES

      In addition to the denials set forth above, Defendants raise the following

affirmative defenses:

                         FIRST AFFIRMATIVE DEFENSE

      Plaintiffs’ Complaint is barred by the doctrine of qualified immunity.

                        SECOND AFFIRMATIVE DEFENSE

      Plaintiffs’ Complaint is barred because this Court lacks subject matter

jurisdiction.

                        THIRD AFFIRMATIVE DEFENSE

      Plaintiffs’ Complaint must be dismissed because Plaintiffs lack standing.

                       FOURTH AFFIRMATIVE DEFENSE

      Plaintiffs’ claims are barred by Eleventh Amendment Immunity.

                         FIFTH AFFIRMATIVE DEFENSE

                                           19
       Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 20 of 23




      Plaintiffs’ claims are barred because declaratory and/or injunctive relief is not

available for a Fifth Amendment taking. Knick v. Township of Scott, Pennsylvania,

___U.S. ___, 139 S.Ct. 2162 (2019). See also, Doc. 15.

                       SIXTH AFFIRMATIVE DEFENSE

      Plaintiffs’ claims for declaratory relief are barred to the extent they seek relief

for past violations of their rights. Doc. 15.

                     SEVENTH AFFIRMATIVE DEFENSE

      The temporary closure of Plaintiffs’ physical business locations was a proper

exercise of Governor Wolf’s police powers. Friends of Danny DeVito v. Wolf, __

A.3d. __, 2020 WL 1847100, *10 (Pa. April 13, 2020).

                      EIGHTH AFFIRMATIVE DEFENSE

      The temporary closure of Plaintiffs’ physical business locations did not

violate Plaintiffs’ constitutional rights. See e.g., Friends of Danny DeVito v. Wolf,

__ A.3d. __, 2020 WL 1847100, *24 (Pa. April 13, 2020).

                       NINTH AFFIRMATIVE DEFENSE

      Plaintiffs’ Fourteenth Amendment claim for violation of their substantive due

process rights is barred by the more-specific-provision rule.

                       TENTH AFFIRMATIVE DEFENSE




                                          20
       Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 21 of 23




      The waiver process provided appropriate procedural due process. See e.g.,

Friends of Danny DeVito v. Wolf, __ A.3d. __, 2020 WL 1847100, *20 (Pa. April

13, 2020).

                    ELEVENTH AFFIRMATIVE DEFENSE

      There is no violation of Plaintiffs’ equal protection rights because Plaintiffs’

are not similarly situated to the life-sustaining businesses within the same county

that were permitted to remain open or to businesses in neighboring counties or states

who are subject to different closure restrictions.

                     TWELFTH AFFIRMATIVE DEFENSE

      There has been no violation of Plaintiffs’ First Amendment rights because the

restrictions in place are content-neutral time, place, and manner restrictions that

serve a legitimate government interest and do not unreasonably limit alternative

avenues of communication. See e.g., Friends of Danny DeVito v. Wolf, __ A.3d. __,

2020 WL 1847100, *24 (Pa. April 13, 2020).

                  THIRTEENTH AFFIRMATIVE DEFENSE

      Plaintiffs’ Complaint fails to state a claim upon which relief can be granted.

                  FOURTEENTH AFFIRMATIVE DEFENSE

      Defendants did not deprive Plaintiffs of any right protected by the United

States Constitution; 42 U.S.C.A. §1983; or any other state or federal law.




                                          21
      Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 22 of 23




      WHEREFORE, Defendants request that Plaintiffs’ request for declaratory and

injunctive relief be denied and Plaintiffs’ Complaint dismissed with prejudice.

                                      Respectfully submitted,

                                      JOSH SHAPIRO
                                      Attorney General

                                By:   /s/ Karen M. Romano

                                      KAREN M. ROMANO
                                      Chief Deputy Attorney General
                                      Chief, Litigation Section
                                      Pa. Bar # 88848
Office of Attorney General
Litigation Section
15th Floor, Strawberry Square
Harrisburg, PA 17120
Phone: (717) 787-2717
kromano@attorneygeneral.gov

DATE: June 5, 2020




                                        22
      Case 2:20-cv-00677-WSS Document 19 Filed 06/05/20 Page 23 of 23




                        CERTIFICATE OF SERVICE

      I, Karen M. Romano, Chief Deputy Attorney General, do hereby certify that

I have this day served the foregoing Answer and Affirmative Defenses, via ECF, on

the following:

                    Thomas W. King, III, Esquire
                     Ronald T. Elliott, Esquire
                     Thomas E. Breth, Esquire
                     Jordan P. Shuber, Esquire
         DILLON MCCANDLESS KING COULTER & GRAHAM LLP
                         tking@dmkcg.com
                        relliott@dmkcg.com
                        tbreth@dmkcg.com
                       jshuber@dmkcg.com

                        Robert Eugene Grimm, Esquire
                     SOLICITOR OF COUNTY OF GREEN
                           rgrimm@co.greene.pa.us



                                           /s/ Karen M. Romano

                                           KAREN M. ROMANO
                                           Chief Deputy Attorney General


DATE: June 5, 2020
